[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR HEARING
By motion dated December 5, 1990, the plaintiff seeks to preserve a notice of lis pendens filed at the commencement of his appeal from probate. The appeal was dismissed because the appeal was not timely filed. The plaintiff requests the court to continue the effectiveness of his notice of lis pendens under CT Page 3706 General Statutes 52-72 (c) while he attempts to cure the defect which lead to the dismissal. He claims the defect can be remedied under General Statutes 52-72 (a). See Weidlich v. Comley, 18 Conn. Super. Ct. 479 (1953)
The motion for a hearing is denied as is the request to continue and preserve the notice of lis pendens. This ruling should not be construed as an opinion on plaintiff's ability to cure the appeal under the provisions of General Statutes52-72(a).
THIM, JUDGE